IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO                       : No. 62
                                            :
PENNSYLVANIA LAWYERS FUND                   : CLIENT SECURITY APPOINTMENT
                                            : DOCKET
FOR CLIENT SECURITY BOARD                   :




                                       ORDER


PER CURIAM:



              AND NOW, this 26th day of May, 2015, John A. Barbour, Esquire,

Allegheny County, is hereby appointed as a member of the Pennsylvania Lawyers Fund

for Client Security Board for a term expiring April 1, 2018.